DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Receipt
	Applicant’s Response, filed 3/14/2022, in reply to the Office Action mailed 12/24/2021, is acknowledged and has been entered.  Claims 1-3, 6-8, 10, 14, 18 and 19 have been amended.  Claims 1-4, 6-8, 10-12, 14-16, 18 and 19 are pending and are examined herein on the merits for patentability.

Response to Arguments
	Any rejection not reiterated herein has been withdrawn as being overcome by claim amendment.  The rejection over Segers (WO 18/041906) is withdrawn in view of the statement that the reference and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  New grounds of rejection are set forth herein in view of further consideration of the arguments, amendments and prior art, and in order to address the amended limitation wherein the gaseous flow comprises a mixture of first and second gases.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-8, 10-12, 14-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Segers et al. (Langmuir, 2016, 32(16), p. 3937-44) in view of Hettiarachchi (US 2011/0045095), in further view of Schneider (US 2006/0034770).
Segers teaches that monodisperse microbubble ultrasound contrast agents may dramatically increase the sensitivity and efficiency in ultrasound imaging and therapy. They can be produced directly in a microfluidic flow-focusing device, but questions remain as to the interfacial chemistry, such as the formation and development of the phospholipid monolayer coating over time. Here, we demonstrate the synthesis of monodisperse bubbles with radii of 2–10 μm at production rates ranging from 104 to 106 bubbles/s. All bubbles were found to dissolve to a stable final radius 2.55 times smaller than their initial radius, independent of the nozzle size and shear rate, indicating that the monolayer self-assembles prior to leaving the nozzle.  This work demonstrates high-throughput production of clinically relevant monodisperse contrast microbubbles with excellent control over phospholipid monolayer elasticity and microbubble resonance (abstract).  
In a flow-focusing device a gas thread is focused by two perpendicular flows through a narrow orifice where the gas experiences capillary instability and pinches off to release monodisperse bubbles. Surfactant molecules are added to the co-flows to stabilize the newly formed bubbles against coalescence and dissolution (page 3937).
Microbubbles were produced in a flow-focusing device with a channel height of 13.6 μm and with a 7 μm wide nozzle that expanded to a 500 μm wide outlet channel (Figure 1A). A serpentine channel 43 μm in height and with a total length of 15 cm was added downstream of the flow-focusing device to monitor bubble stability during the first minute after formation; see Figure 1B. Bubbles were formed at a C4F10 gas pressure of 1.08 bar that was controlled by a pressure regulator connected to a pressure sensor. The lipid suspension flow rate was 15 μL/min, and it was controlled by a high-precision syringe pump (page 3938).
The role of the filling gas was measured by the production of air-filled bubbles from a 5 micron nozzle at a gas pressure of 1.08 bar (page 3939).
Phospholipid-coated perfluorobutane gas-filled microbubbles produced in a flow-focusing device with a DPPC:DPPA:DPPE-PEG5000 lipid formulation at a total lipid concentration of 10 mg/mL are stable once they have dissolved to a radius that is 2.55 times smaller than their initial radius. The lipid adsorption process reaches equilibrium before the bubble pinches off and the amount of phospholipids on the bubble surface does not change after bubble formation, not when the bubble dissolves, nor when it expands volumetrically. The size stability is independent of the flow-focusing nozzle shear rate and production rate. It was shown that monodisperse bubbles can be produced with a rate up to 1 million bubbles per second from a single nozzle. Attenuation measurements together with modeled attenuation curves in which the full nonlinear bubble response was included revealed that the average shell stiffness of the bubbles increased from 0.8 to 2.5 N/m with increasing number of insonations due to the loss of emulsifier molecules.
Segers does not specifically teach that the gaseous flow comprises a mixture of a first and second gas, wherein the first gas has a solubility in water higher than 0.01… etc. and a second gas being a perfluorinated gas… etc., the volume percentage of said second gas being from 18% to 2% and wherein the obtained gas microvesicles contain a final amount of said second gas of at least 45% by volume.
Hettiarachchi teaches a multiple layer microfluidic system and multiple layer microbubble are disclosed. The microfluidic system for producing multiple layer microbubbles includes a first inlet which receives a gas and directs the gas into a central stream, a second inlet which receives an oil and flow focuses the oil around the gas, a third inlet which receives a polymer and lipid solution and flow focuses the polymer and lipid solution around the oil and a fourth inlet which receives a surfactant solution and flow focuses the surfactant solution around the polymer and lipid solution. The multiple layer microbubble includes a gas core, a polymer and lipid shell surrounding the gas core and a surfactant layer surrounding shell (abstract).  FIG. 29 is a diagram illustrating polymer-lipid microbubble generation at the orifice of one embodiment of the present invention. The stabilizing gas octafluorocyclobutane (C.sub.4F.sub.8) can be used as the dispersed phase. FIG. 30 is a diagram illustrating polymer-lipid microbubble movement within a channel and rising to the top of the outlet of one embodiment of the present invention. The diameter does not change significantly for these vehicles as they rise from the outlet due to buoyancy. In other embodiments gases such as nitrogen, carbon dioxide, perfluorocarbons, or mixtures may also be used. Stable production rates of 1.5.times.10.sup.3 PLBs per minute have been achieved with runtimes lasting several hours (paragraph 0132).
High molecular weight (>150 Da) gases with low water solubility (<0.2 mol m-3 at 25 C) such as PFC gasses, perfluoropropane (C3F8), perfluorocyclobutane (C4F8), perfluorobutane (C4F10) or perfluoropentance (C5F12) can be used. The use of high molecular weight gases such as PFCs can reduce diffusion out of the microbubble core and can enhance bubble stability and circulation lifetime by counterbalancing the Laplace and blood pressures (paragraph 0048).  The microfluidic system for producing multiple layer microbubbles comprising: a first inlet for receiving a gas and directing said gas into a central stream; a second inlet for receiving an oil and flow focusing said oil around said gas; a third inlet for receiving a polymer and lipid solution and flow focusing said polymer and lipid solution around said oil; and a fourth inlet for receiving a surfactant solution and flow focusing said surfactant solution around said polymer and lipid solution (claim 1).
Schneider teaches ultrasound contrast agents including an injectable aqueous suspension of microbubbles filled with a biocompatible gas and a method of preparation thereof (abstract).  It may be advantageous to use a mixture of any of the above gases in any ratio. For instance, the mixture may comprise a conventional gas, such as nitrogen, air or carbon dioxide and a gas forming a stable microbubble suspension, such as sulfur hexafluoride or a perfluorocarbon as indicated above. Examples of suitable gas mixtures can be found, for instance, in WO 94/09829, which is herein incorporated by reference. The following combinations are particularly preferred: a mixture of gases (A) and (B) in which the gas (B) is a fluorinated gas, preferably selected from SF6, CF4, C2F6, C3F6, C4F8, C4F10, etc. or mixtures thereof, and (A) is selected from air, oxygen, nitrogen, carbon dioxide or mixtures thereof. The amount of gas (B) can represent from about 0.5% to about 95% v/v of the total gas mixture, preferably from about 5% to 80% (paragraph 0102).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide microbubbles via a flow focusing device having first and second gases when the teaching of Segers is taken in view of Hettiarachchi and Schneider.  While Segers teaches perfluorobutane as the gas in the gaseous flow component of the device, a gas having high solubility in water is not taught in combination with the low solubility fluorinated gas.  However, it is known from Hettiarachchi to provide a gas which includes nitrogen, carbon dioxide, perfluorobutane mixtures thereof in preparation of microbubbles via microfluidic devices.  One would have been motivated to provide a high solubility gas in combination with a low solubility perfluorinated gas because Schneider teaches that microbubbles incorporating approximately 5%-80% are preferable when combining a conventional nitrogen, air or carbon dioxide and a gas forming a stable microbubble suspension, such as sulfur hexafluoride or a perfluorocarbon.  Furthermore, differences in concentration or temperature will generally not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; or In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
	With regard to the limitation wherein the percentage of second gas in the gaseous flow is from 18% to 2% and wherein the obtained gas-filled microvesicles contain a final amount of said second gas of at least 45% by volume, it is noted that Schneider teaches incorporation of 5-80% perfluorinated gas as being desirable.  One of ordinary skill in the art would have been capable of selecting from among the disclosed range as a matter of routine optimization in order to provide stable microbubbles.  
With regard to the limitations directed to Bunsen coefficient, it is noted that Segers, Hettiarachchi and Yan recite at least one of the same gases as those claimed (e. g. C4F10 optionally in admixture with nitrogen or carbon dioxide), and thus would inherently have the same functional property with regard to solubility as claimed.

Claims 1-4, 6-8, 14, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al.  (Lab Chip, 2015, 15, p. 3581-3590) in view of Cander (J. Appl. Physiol., 1959, 14(4), p. 538-540).
Seo teaches that a three-inlet flow-focusing MFDs were used to generate precursor droplets and bubbles of different sizes and with narrow size distributions. The condensation and dissolution of diethyl ether (DEE) and PFCs were optically quantified using precursor bubbles and droplets with relatively large mean diameters (Dm > ca. 70 μm), generated using an MFD with an orifice width of 50 μm and a channel height of 95 μm (Fig. 2b and c).
DEE-infused PFCs were heated above their b.p. inside of the MFD before the orifice at 45 ± 0.5 °C for DEE-infused C5F12 and 80 ± 0.5 °C for DEE infused C6F14 using a thermoelectric heater located at the bottom of the glass slide.13 Mechanical syringe pumps (PHD Ultra Syringe Pumps, Harvard Apparatus, MA, USA) were used to push the continuous and dispersed phases into the microfluidic channels. The continuous phase (0.5 wt% FSP and 1 wt% F-68 in 40–60 wt% glycerol mixture) was supplied to the two side channels of the MFD, and the dispersed phase (DEE-infused C5F12 or DEE-infused C6F14) was introduced in the central channel. Fluorosurfactants were selected for emulsification as they have excellent surfactant properties for PFCs, and are also very efficient as their critical micellar concentration (cmc) is commonly two orders of magnitude lower than for similar hydrocarbon-based surfactants. For all experiments, the ambient temperature was maintained at 19.0 ± 0.5 °C. No significant changes in the MFD dimensions were observed in any of the experiments due to the high content of the glycerol in the aqueous phase.
The formation of monodisperse, diethyl ether (DEE)-infused precursor bubbles at the MFD orifice was accomplished by increasing the MFD orifice temperature (To) to 45 °C, above the b.p. of both DEE (34.6 °C) and C5F12 (29.2 °C), and 80 °C, above the b.p. of both DEE and C6F14 (57.2 °C). The effect of varying flow rates (Qc and Qd) on the initial diameter (Di) of the DEE-infused C5F12 precursor bubbles was evaluated (Fig. 3a). To maximize the size reduction due to DEE dissolution from the precursor bubble, the bubbles were generated using low concentrations of C5F12 (i.e., volume fractions of ϕC5F12 = 0.015 and ϕDEE = 0.985). Fig. 3(a) shows that the DEEinfused C5F12 bubble size decreased with increasing Qc for a fixed Qd. These conditions produced DEE-infused C5F12 bubbles with sizes ranging from 4.3 to 18.9 μm and with CVs ranging from 2 to 4% in the flow-focusing regimes, at production rates of ~3 × 109 bubbles per min to ~6 × 107 bubbles per min, respectively (Fig. 3b–e). Smaller (Di = 1–2 μm) DEE infused C5F12 bubbles with CVs < 5% were generated, but the monodispersity of these DEE-infused C5F12 bubbles could not be maintained for extended periods (more than a few minutes) due to the fluctuation of the stepping motor of the syringe pump used in this MFD.22 The minimum size of monodisperse DEE-infused PFC precursor bubbles produced at the highest DEE concentration will determine the smallest final PFC droplet size that can be formed using this MFD. Here, the minimum bubble size was close to 4.3 μm at Qc = 1.7, Qd = 0.04 mL h−1 , and ϕC5F12 = 0.015. DEE was selected as the cosolvent in these experiments due to its low b.p. (34.6 °C), its complete miscibility with the dispersed phases of C5F12 or C6F14 at 7 and 14 °C, respectively,12,23 and its limited solubility with the aqueous continuous phase (i.e., 9 vol% at room temperature), which permit its controlled dissolution from the generated bubble. In addition, the relatively high vapour pressure of DEE permits its easy removal from the system after its dissolution from the precursor bubble. Furthermore, DEE decreases the viscosity of the dispersed PFC phase and the interfacial tension between the dispersed and continuous phases, facilitating the generation of smaller-sized precursor microbubbles at the MFD orifice. Since the size of the final PFC droplets are proportional to the size of the bubbles generated in the MFD, this last advantage of small bubble generation assisted in producing the smallest size droplets after condensation and cosolvent dissolution took place (pages 3583-3585).
See Figure 2 showing a schematic of the MFD configuration including a mixture of DEE/PFC. Figure 6 shows microscope images of the condensation of pure C6F14 bubbles into PFC droplets.  Liquid PFC droplets can be vapourized to form highly echogenic bubbles (page 3587).
Seo does not specifically teach the Bunsen solubility coefficient of diethyl ether.
Cander teaches that the Bunsen solubility coefficient of diethyl ether in water is 13.7 (Table 2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide gas-filled microvesicles using a microfluidic flow-focusing device which comprises providing a gaseous flow and an aqueous liquid flow comprising an amphiphilic vesicle stabilizing material and directing the gaseous and liquid flows through respective inlet channels of the device toward a contact zone to obtain microvesicls wherein the gaseous flow comprises a mixture of first and second gases having the claimed solubility, molecular weight and concentration limitations when the teaching of Seo is taken in view of Cander.  One would have been motivated to do so, with a reasonable expectation of success because Seo teaches use of a MFD including PEE/PFC gaseous flow and which result in pure PFC bubbles (i.e. at least 45+ percent as claimed).  The initial PEE concentration is 15% in the mixture, and DEE simultaneously diffused from the condensing bubbles to the aqueous continuous phase (page 3585).  With regard to claims 3-4 it would have been obvious to one of ordinary skill to optimize the gaseous ratio as a matter of routine experimentation to obtain stable bubbles.  Furthermore, differences in concentration or temperature will generally not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; or In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  With regard to the claimed Bunsen coefficients, the perfluorocarbons are within the scope of a perfluorinated gas as claimed and DEE Cander teaches that the Bunsen solubility coefficient of diethyl ether in water is 13.7 (Table 2).

Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/
/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618